                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

NATHAN TODD SHAFER,                             '
         PETITIONER,                            '
                                                '
V.                                              '            3:19-CV-1244-D
                                                '
UNITED STATES OF AMERICA,                       '
          Respondent.                           '

                                            ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The undersigned district judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.

       It is therefore ordered that the petition for writ of habeas corpus under 28 U.S.C. § 2241 is

dismissed without prejudice, and the emergency motion is denied.

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this finding, the court

adopts and incorporates by reference the magistrate judge’s findings, conclusions, and

recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the

findings and recommendation, the court finds that any appeal of this action would present no legal

point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th

Cir. 1983).
       If petitioner appeals, he may challenge this certification by filing a separate motion to

proceed in forma pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       SO ORDERED.

       July 8, 2019.


                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE
